THOMPSON, Judge.
This appeal is dismissed because Fla.R. App.P. 9.140(b)(1) prohibits a direct appeal from a judgment and sentence based on a guilty plea and because there is no indication in the record that appellant moved to withdraw his guilty pleas in the lower court. Robinson v. State, 373 So.2d 898 (Fla.1979); Massey v. State, 417 So.2d 1162 (Fla. 1st DCA 1982). This dismissal is with*1030out prejudice to appellant’s right to seek post-conviction relief pursuant to Fla.R. Crim.P. 3.850, if such presentation in the lower court has not been barred by some other limitation.
ERVIN, C.J., and NIMMONS, J., concur.